Citation Nr: 1622955	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hammertoes.

2.  Entitlement to service connection for bilateral hammertoes.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2011 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2016, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder has been raised by the record in statements made by the Veteran at the April 2016 Board hearing, but has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  See, e.g., 38 C.F.R. § 19.9(b).  Since the Board does not have jurisdiction over this issue, it is referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified at 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied service connection for bilateral hammertoes, finding that the Veteran did not submit new and material evidence.

2.  The evidence received since the May 2008 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for bilateral hammertoes.

3.  Although the record establishes that the Veteran's bilateral hammertoes existed prior to service, the presumption of soundness is not overcome by clear and unmistakable evidence demonstrating that this same condition was not aggravated by service; and, by operation of law, the Veteran is presumed to have entered service in sound condition with respect to his feet.

4.  The record evidence is at least in relative equipoise as to whether the Veteran's bilateral hammertoes were manifested as a direct result of his active military service.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision which continued the denial of service connection for bilateral hammertoes is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Since the May 2008 rating decision, new and material evidence has been received and the claim for service connection for bilateral hammertoes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Bilateral hammertoes were incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is granting in the Veteran's claim to reopen, and also granting service connection for bilateral hammer toes.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for bilateral hammertoes.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the Veteran's May 2008 rating decision, VA treatment records, private medical records, and the Veteran's testimony have been added to the record.  The Veteran's private medical records indicate that the Veteran's in-service foot surgery exacerbated his condition.  Treatment notes from August 2010 indicate that the Veteran stated that being on his feet for long periods of time caused problems to his feet, and the physician concluded that the Veteran's in-service foot surgery "made the area worse."  Treatment notes from September 2010 show that the Veteran's physician noted that the Veteran had surgery in the Army which made his fourth and fifth digits floppy, and that the in-service toe surgery did not solve his toe problems.  Follow-up treatment notes show that the physician opined that the previous surgery took too much bone out, which was causing the Veteran discomfort.  

At the Veteran's videoconference hearing in April 2016, the Veteran asserted that post-surgery, his foot curled which did not occur prior to surgery.  The Veteran argued that his bilateral hammertoes can be attributed to the in-service surgery, which he purports actually aggravated and made the condition worse.

The Board finds that the evidence submitted since the May 2008 rating decision is new in that it was not before agency decision makers previously.  The Board also finds the evidence to be material, in that it specifically speaks to a superimposed event in-service, and also relates an in-service event to the Veteran's current disability.  The evidence is not merely a newly suggested theory of aggravation, but actually indicates that the Veteran's in-service surgery either caused or exacerbated his bilateral foot condition.  Thus, as a medical opinion indicating that the Veteran's in-service toe surgery aggravated his bilateral foot condition, and that his current bilateral hammertoe disability is related to his service was not previously of record, the private medical evidence raises the reasonable possibility of substantiating the Veteran's claim.  Accordingly the claim is reopened and will be reviewed on its merits.

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014).  The term "noted" denotes only such conditions that are recorded in the examination reports.  38 C.F.R. § 3.304(b)(1) (2015).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Hammer Toes

As the Board has determined that the Veteran has submitted new and material evidence sufficient to reopen the claim of service connection for bilateral hammertoes, the claim is to be adjudicated on the merits.  There is no prejudice to the Veteran in conducting a de novo a review at this juncture, because the Board is granting the Veteran's claim of service connection for bilateral hammertoes.

In this regard, the Board notes that the evidence shows that the Veteran has a diagnosis of hammertoes, as indicated by the private medical evidence and his VAMC treatment.

The Veteran is entitled to the presumption of soundness upon entrance into service because hammertoes were not "noted" on the entrance examination report.  See 38 C.F.R. § 3.304(b) (stating a condition must be recorded in the entrance examination report to be "noted"); see also 38 U.S.C.A. § 1111.  The Board finds that the notation of "toe cramps" does not sufficiently note a hammertoe disability.

Additionally, both prongs of the presumption of soundness are not rebutted by clear and unmistakable evidence.  There is sufficient medical evidence regarding whether the Veteran's physical activities during service and the in-service surgery either caused or aggravated the Veteran's bilateral hammertoes.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234  (2012) (holding that the presumption of soundness can only be rebutted by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service).  Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the evidence be "undebatable."  Laposky v. Brown, 4 Vet App 331, 334 (1993) and Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  

Upon review, the record evidence contains an October 1996 VA opinion, which reveals that the Veteran was born with hammertoes that became clinically apparent during his service.  A December 2007 medical report relates that based on use of his feet, the Veteran did have "some deformity of both feet prior to active duty."  At the April 2016 videoconference hearing, the Veteran concurred that he entered service with bilateral hammertoes.  This evidence is undebatable and sufficient to demonstrate that the Veteran's hammertoes clearly and unmistakably existed prior to service.  Hence, the first prong of the presumption of soundness can be rebutted.

As to the second prong, the record evidence is insufficient to establish that a preexisting bilateral hammertoe condition clearly and unmistakably was not aggravated by service.  Here, the record before the Board shows the Veteran's initial complaints of an onset of foot problems that involved the curling of his toes, for which in-service foot surgery was performed.  The record contains treatment records dated in August and September of 2010, in which the physician comments that the in-service foot surgery did not solve the Veteran's toe problems, noting that the surgery made his 4th and 5th digits floppy and, upon follow-up, that the previous surgery had removed too much bone which has caused the Veteran discomfort.  Also, a December 2007 podiatry report contains evidence that confirms the Veteran had complications after the in-service foot surgery, which, in part, has caused the Veteran's current bilateral foot deformities.  As such, this medical evidence fails to reach the level needed so as to characterize it as "clear and unmistakable," to rebut the second prong of the presumption of soundness.

Accordingly, given that VA is unable to rebut the second prong of the presumption of soundness under section 1111, the Veteran is presumed, by operation of law, to have entered service in sound condition with respect to his feet.  As a result, the issue before the Board now turns to one of direct service incurrence; specifically, whether it is at least as likely as not that the Veteran's current bilateral hammertoes are etiologically related to his service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (quoting Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness ... does not relieve the Veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof").

Turning to the question of service incurrence, the Board relies on the Veteran's testimony that his wearing of combat boots in-service caused his feet to become painful, to develop bunions and calluses, and that his toes started to curl even more.  The Veteran related that he has continued to experience these same symptoms after his surgery in-service, and has related symptoms of itching, swelling, calluses, and bunions since service.  While the Veteran is unable to diagnosis the condition of hammertoes on his own, or to conclusively determine the causative factor leading to his hammertoes, he is capable of relaying his feet symptoms.  Furthermore, as the symptoms of hammertoes include subjective complaints like pain, and swelling, the Board finds that the Veteran is competent to provide the details of his lay observation in relation to the specific disability at issue.  See generally Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Board also relies on the December 2007 opinion from the Chief Podiatrist, who, after review of the Veteran's lay assertions and STRs, determined that the Veteran suffered complications following his foot surgery, and ultimately concluded that it was at least as likely as not that the Veteran's current foot deformities were related to his active duty, poor fitting combat boots, and surgical intervention.  The medical opinion also reflects that the Veteran's disability was asymptomatic prior to entering service.  Furthermore, the private treatment records from August and September 2010 essentially disclose that the Veteran's in-service surgery exacerbated his hammertoes.  The Board finds these opinions to be sufficiently probative in proving the nexus element.  See Prejean v. West, 13 Vet. App. 444 (2000).

In view of the foregoing, and with any benefit of the doubt resolved in the Veteran favor, there is persuasive lay and medical evidence of record that the Veteran's currently diagnosed hammertoes are related to his military service.  Accordingly, service connection for bilateral hammertoes is warranted.

ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for bilateral hammertoes is granted.

Entitlement to service connection for bilateral hammer toes is granted.


REMAND

The Board's review of the record indicates that a remand is necessary for the Veteran's bilateral hearing loss claim.

The Board finds that the July 2011 VA audiology examination did not sufficiently ascertain the Veteran's hearing acuity.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner stated that the Veteran's test results were not considered accurate for rating and was not a reflection of true organic hearing levels.  Thus, as a result, threshold findings based on decibel levels were not provided by the examiner in the examination report. 

VA treatment records from September 2011 show non-organic hearing loss indicated by inconsistent responses.  The Veteran asserted that he was exposed to acoustic trauma in-service working as a gunner and loader, which is confirmed by the Veteran's MOS as a light weapons infantryman.  Thus, the Veteran should be re-examined to determine if the Veteran has a hearing loss disability for VA purposes, and the etiology of any such disability.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination for hearing loss.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All pertinent symptomatology and findings should be reported in detail.  

The claims folder is to be made available to the examiner for review in conjunction with the examination, and the examiner is to acknowledge such review in the examination report.

The examiner should offer comments and an opinion addressing the following: is it at least as likely as not (i.e. a probability of 50 percent) that any current bilateral hearing loss disability had an onset during service, or is causally or etiologically related to any event or injury during service, to include the Veteran's military noise exposure as a light weapons infantryman?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Readjudicate the claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


